Exhibit 10.(h)(i)

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

GRI-REGENCY, LLC

(formerly Macquarie CountryWide-Regency II, LLC)

THIS AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF GRI-REGENCY, LLC (formerly Macquarie CountryWide-Regency
II, LLC) is dated as of April     , 2010, by and between Global Retail
Investors, LLC, a Delaware limited liability company (“GRI”), and Regency
Centers, L.P., a Delaware limited partnership (“Regency” and together with GRI,
the “Members” and each individually, a “Member”).

W I T N E S S E T H

WHEREAS, the Members, together with Macquarie CountryWide (US) No. 2 LLC (“MCW
2”) previously entered into that certain Second Amended and Restated Limited
Liability Company Agreement (the “LLC Agreement”) of Macquarie
Countrywide-Regency II LLC, a Delaware limited liability company (the
“Company”); and

WHEREAS, pursuant to Section 2.7 of the LLC Agreement, the Members have agreed
that at such time as MCW 2 shall cease to be a member of the Company the Members
will take such actions as are necessary to amend the name of the Company to
remove any reference to “Macquarie”; and

WHEREAS, GRI and Regency have acquired all of MCW 2’s membership interests in
the Company and have caused to be filed with the Secretary of State of Delaware
a Certificate of Amendment to the Certificate of Formation of the Company
amending the Company’s name to GRI-Regency, LLC; and

WHEREAS, the Members desire to amend the LLC Agreement on the terms and subject
to the conditions set forth herein.

NOW THEREFORE, in consideration of the premises hereof, and of the mutual
promises, obligations and agreements contained herein, the parties hereto,
intending to be legally bound, do hereby agree as follows:

Section 1. Section 2.2 of the LLC Agreement is hereby deleted and replaced with
the following:

“Section 2.2 Name and Offices. The name of the Company shall be GRI-Regency, LLC
and the business of the Company shall be conducted solely under such name. The
business address of the Company shall be One Independent Drive, Suite 114,
Jacksonville, Florida 32202, or at such other place or places as Regency and GRI
may from time to time designate. The address of the



--------------------------------------------------------------------------------

registered office of the Company in the State of Delaware shall be Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808
and the registered agent in charge thereof shall be Corporation Service Company,
each of which may be changed by Regency and GRI.”

Section 2. Section 3.1 of the LLC Agreement is hereby deleted and replaced with
the following:

“Section 3.1 Percentage Interests. The Percentage Interests of the Members shall
be 40% for Regency and 60% for GRI.”

Section 3. Except as amended by the provisions hereof, the LLC Agreement shall
remain in full force and effect in accordance with its terms.

Section 4. This Amendment shall inure to the benefit of and shall be binding
upon the Members, their legal representatives, transferees, heirs, successors
and assigns.

Section 5. For the convenience of the Members, any number of counterparts hereof
may be executed, and each such counterpart shall be deemed to be an original
instrument.

Section 6. This Amendment shall be interpreted and construed in accordance with
the laws of the State of Delaware without giving effect to the conflicts of laws
principles thereof.

Section 7. Capitalized terms used but not defined in this Amendment shall have
the meanings given thereto in the LLC Agreement.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No.1 to Second
Amended and Restated Limited Liability Company Agreement of GRI-Regency, LLC as
of the date first above written.

 

REGENCY CENTERS, L.P., a Delaware limited partnership By:   Regency Centers
Corporation, a Florida corporation, its general partner By:  

/s/ Michael Mas

  Name: Michael Mas   Its: Vice President – Joint Ventures GLOBAL RETAIL
INVESTORS, LLC, a Delaware limited liability company By:   First Washington
Realty, Inc., a Maryland corporation, its manager By:  

/s/ James G. Blumenthal

  Name: James G. Blumenthal   Title: Executive Vice President